department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b04 plr-133048-16 date date internal_revenue_service number release date index number ---------------------------- -------------- --------------------------------------- ---------------------- -------------------------- tin ----------------- year ------- date ------------------------ dear ------ --------------- this letter refers to a form_1128 application to adopt change or retain a tax_year by the taxpayer a partnership filed on date requesting to adopt for federal_income_tax purposes a taxable_year ending april effective april year under the authority contained in of the procedure and administration regulations taxpayer requests that the service consider its form_1128 timely filed section of revproc_2002_39 2002_1_cb_1046 provides that a taxpayer must file a form_1128 no earlier than the day following the end of the first effective year and no later than the due_date not including extensions of the federal_income_tax return for the first effective tax_year taxpayer did not file its form_1128 by the due_date of the return for the short_period not including extensions required to effect such change however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 soon after becoming aware that it was required to file a form_1128 to adopt its requested tax_year end sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-133048-16 based on the facts and information submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and the service considers taxpayer's late filed form_1128 requesting permission to change to april effective april year timely filed this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted before processing taxpayer’s form_1128 we will request in a separate correspondence the additional user_fee required by appendix a of revproc_2016_1 2016_1_irb_1 after receiving the user_fee we will begin processing the taxpayer's application this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the this transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether the code and applicable regulations or revproc_2002_39 permit the taxpayer to change to the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer requesting it section k provides that it may not be used or cited as precedent under the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to the taxpayer’s authorized representative sincerely donna welsh senior technician reviewer office of associate chief_counsel income_tax and accounting enclosures
